Exhibit 10.4
GENERAL MILLS, INC.
2001 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
This amends the General Mills, Inc. 2001 Compensation Plan for Non-Employee
Directors for Internal Revenue Code §409A. This amendment is part of the Plan as
amended from time to time, and is effective as of January 1, 2005.
409A Appendix
Notwithstanding any other provision of the Plan to the contrary, the following
terms and provisions apply to the Plan, its operations and Participants,
effective as of January 1, 2005 with respect to amounts subject to Code §409A.
Capitalized terms have the meaning given to them either in the main body of the
Plan document or as defined in this Appendix. Provisions of the Plan not
otherwise dealt with in this Appendix continue to apply and be in effect, to the
extent not inconsistent with Code §409A.
Paragraph 1. Purpose. The purpose and intent of this 409A Appendix is to amend
the terms of the Plan to comply with §409A of the Internal Revenue Code and the
rules and regulations issued pursuant thereto with respect to amounts subject to
§409A. To the extent that such requirements are applicable, this Plan is
intended to comply with the requirements of §409A and shall be interpreted and
administered in accordance with that intent. If any provision of the Plan or
this Appendix would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.
Further, for purposes of the limitations on nonqualified deferred compensation
under §409A, each payment under this Plan shall be treated as a separate payment
of compensation for purposes of applying the §409A deferral election rules and
the exclusion from §409A for certain “short-term deferral” amounts. Certain
awards made under this Plan which were earned and vested (within the meaning of
§409A) before January 1, 2005 are intended to be grandfathered from §409A and
remain governed by federal tax law applicable to deferred compensation as it
existed in effect prior to §409A. Accordingly, changes to the Plan after
October 3, 2004 shall not modify the rights of Participants with respect to
deferred amounts that were earned and vested on or before December 31, 2004. It
is further intended that no “material modification” be made to the Plan, as that
term is used in Treasury Regulations governing §409A, whether by this amendment
or otherwise.
Paragraph 2. Retainers. Participants may elect the method in which retainers are
paid (lump sum vs. installments), whether such retainers are paid in the form of
cash or shares of Common Stock, and the timing of such payment (i.e., immediate
upon vesting or deferred) by filing an irrevocable Election Form with the
Company before the calendar year in which a Plan Year begins. Such election
shall be made in conformance with Paragraph 5, below and will apply to amounts
earned during a Plan Year. Retainers become vested, and are paid at the end of
each of the Company’s

 



--------------------------------------------------------------------------------



 



fiscal quarters. In the absence of an affirmative election to the contrary,
retainers (or the portion not subject to such election) shall be paid 10
business days following the last day of each fiscal quarter. Notwithstanding the
foregoing, in the first year in which a non-employee director becomes eligible
to participate in the Plan, an election may be made with respect to compensation
for services to be performed subsequent to the election, to the extent permitted
under §409A. Such an election must be made on an Election Form within 30 days
after the date the non-employee director first becomes eligible to participate
in the Plan.
For each Participant who affirmatively elects to defer receipt of his or her
retainers, the Company shall establish a separate account (a “Deferred Retainer
Account”) and credit such deferred compensation into that Account as of the date
the amounts would otherwise be paid. A separate Deferred Retainer Account shall
be established for each Plan Year a Participant makes such a deferral election.
Each Participant may affirmatively elect to receive all or a specified
percentage of his or her retainers for a Plan Year in shares of Common Stock,
which, if elected, will be issued 10 business days following the last day for
each quarterly period during the Plan Year, or the distribution date chosen on
the Election Form, as applicable. Only whole numbers of shares will be issued,
with any fractional share amounts paid in cash. For purposes of computing the
number of shares earned each quarter during the Plan Year, the value of each
share shall be equal to the Fair Market Value on the third Business Day
preceding the last day of each quarterly period during the Plan Year. For the
purposes of this Plan, “Business Day” shall mean a day on which the New York
Stock Exchange is open for trading.
Paragraph 3. No Further Option Gain Deferrals. Stock option gains may not be
deferred after December 31, 2004. Accounts credited with such gains prior to
January 1, 2005 are “grandfathered” and subject to the same rules and terms in
effect under the Plan at that time.
Paragraph 4. Stock Units. Each Participant receiving an award of Stock Units may
elect the time and form (whether or not to defer receipt, and lump sum vs.
installments) of distribution of Common Stock attributable to such Stock Units,
pursuant to the terms of Paragraph 5. A separate Stock Unit Account shall be
established for each Plan Year a Participant makes such a deferral election. If
no affirmative election is made, all Stock Units shall be paid in shares of
Common Stock 10 days following vesting.
The Participant may also elect to have dividend equivalents payable on Stock
Units paid currently in cash or reinvested in Stock Units. If the amounts are
reinvested, on each dividend payment date for the Common Stock, the Company will
credit each Stock Unit Account with an amount equal to the dividends that would
have been paid had the Stock Units been actual shares of Common Stock, which
shall be used to “purchase” additional Stock Units at a price equal to the Fair
Market Value on the dividend date. Such additional Stock Units shall be
distributed at the same time and in the same form

-2-



--------------------------------------------------------------------------------



 



as the rest of the Stock Unit Account balance. If the Participant fails to make
an election, the dividend equivalent amounts shall be paid in cash currently.
In order to make an election under this Paragraph 4 with respect to Stock Units
awarded for a Plan Year, a Participant shall file an irrevocable Election Form
with the Company before the calendar year in which the Plan Year begins.
Notwithstanding the foregoing, in the first year in which a non-employee
director becomes eligible to participate in the Plan, an election may be made
with respect to compensation for services to be performed subsequent to the
election, to the extent permitted under §409A. Such an election must be made on
an Election Form within 30 days after the date the non-employee director first
becomes eligible to participate in the Plan.
Paragraph 5. Distributions. Section 9 of the main Plan document is nullified and
inoperative, as of January 1, 2005 with respect to amounts subject to §409A. The
following distribution provisions shall apply to Deferred Retainer Accounts and
Stock Unit Accounts:
     (a) Timing. Distributions from Deferred Retainer Accounts shall normally
commence at Separation from Service, however, a Participant may affirmatively
elect a specified date for commencement, provided said date is not later than
the Participant’s 70th birthday. The same rule applies to Stock Units which have
been deferred beyond their vesting period. An election as to the timing of
payment commencement shall be made in accordance with Paragraphs 2 and 4.
     Notwithstanding the above or any other provision of this Plan,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid on the first day of the seventh month following the
Participant’s Separation from Service (or, if earlier, the first day of the
month after the Participant’s death).
     (b) Form of Distribution. Distributions shall normally be made in a lump
sum. However, a Participant may affirmatively elect to receive substantially
equal annual installments over a period of up to 10 years. Such elections shall
be made in accordance with Paragraphs 2 and 4.
     (c) Manner of Distribution. Amounts credited to Deferred Retainer Accounts
shall be paid in cash or in Common Stock, as elected by a Participant on an
Election Form. Amounts credited to Stock Unit Accounts shall be paid in Common
Stock based on the number of Stock Units credited to the Stock Unit Account and
paid in cash equal to any dividend equivalent amounts which had not been used to
“purchase” additional Stock Units.
     (d) Distribution Upon Death. Notwithstanding any elections by a Participant
or provisions of the Plan to the contrary, if a Participant dies before full
distribution of a

-3-



--------------------------------------------------------------------------------



 



Deferred Retainer Account or Stock Unit Account, such accounts shall be
distributed to the Participant’s estate in a lump sum 60 days following the date
of death.
     (e) Permitted Payment Delay To Avoid Violations of Law. Notwithstanding any
provision of this Plan to the contrary, any distribution to a Participant under
the Plan shall be delayed upon the Committee’s reasonable anticipation that the
making of the payment would violate Federal securities laws or other applicable
law; provided, that any payment delayed pursuant to this Paragraph 5(e) shall
ultimately be paid in accordance with §409A.
     (f) Payment Acceleration. Generally, payments may not be accelerated.
However, if amounts deferred under the Plan must be included in a Participant’s
income under §409A prior to the scheduled distribution of such amounts,
distribution of such amount shall be made immediately to the Participant.
Paragraph 6. Change of Control. Notwithstanding any elections by a Participant
or provisions of the Plan to the contrary (e.g., Section 10 of the main Plan
document), upon the occurrence of a Change of Control, all Options and Stock
Units shall fully and immediately vest, and shall be exercisable or paid
pursuant to the terms of the Plan that are otherwise applicable. If the Change
of Control is also a “change in control” as defined under Code §409A(a)(2)(A)(v)
and official guidance thereunder, all Stock Unit Accounts shall be distributed
in a single payment 30 days following such Change of Control.
Paragraph 7. Plan Termination. Upon termination of the Plan, distribution of
Deferred Retainer Accounts and Stock Unit Accounts shall be made as described in
Paragraph 5, unless the Committee determines in its sole discretion that all
such amounts shall be distributed upon plan termination in accordance with the
requirements under Code §409A. Upon termination of the Plan, no further
deferrals of retainers, Stock Units or dividend equivalent amounts shall be
permitted; however, earnings, gains and losses shall continue to be credited to
the Deferred Retainer Account balances until the Deferred Retainer Account
balances are fully distributed.
Paragraph 8. Definitions. As used in this Appendix the following terms have the
meanings set forth below:
     “Election Form” means a written form provided by the Committee pursuant to
which a Participant may elect the form and timing of distributions with respect
to his or her retainer, Stock Units and dividend equivalents under the Plan.
     “Fair Market Value” means the average of the intraday high and low price of
the national market composite price of the Common Stock on the applicable date.
Notwithstanding this definition, effective January 1, 2007, “Fair Market Value”
means the closing price on the New York Stock Exchange of the Common Stock on
the applicable date.

-4-



--------------------------------------------------------------------------------



 



     “Key Employee” means a Participant treated as a “specified employee” as of
his Separation from Service under Code §409A(a)(2)(B)(i), i.e., a key employee
(as defined in Code §416(i) without regard to paragraph (5) thereof) of the
Company or its affiliates if the Company’s or its affiliate’s stock is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code §409A using a December 31 identification
date. A listing of Key Employees as of an identification date shall be effective
for the 12-month period beginning on the April 1 following the identification
date.
     “Plan Years” means the one-year Board terms, beginning the day of each
annual stockholders’ meeting and ending the day before the succeeding annual
stockholders’ meeting.
     “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Code §409A.

-5-